Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered July 14, 1989, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not err in refusing to charge manslaughter in the second degree (see, Penal Law § 125.15 [1]) as a lesser included offense of intentional murder (see, Penal Law § 125.25 [1]). Viewed in the light most favorable to the defendant, there is no reasonable view of the evidence which would have supported a finding that the defendant committed the lesser, but not the greater, crime (see, People v Green, 56 NY2d 427; People v Sapp, 163 AD2d 835).
The sentence minutes do not support the defendant’s contentions that the sentencing court improperly considered a charge of which the defendant had been acquitted and improperly considered the leniency he had received from prior sentencing Judges (see, People v Restrepo, 165 AD2d 838; cf., People v Coward, 100 AD2d 628; People v Roberts, 120 AD2d 465). Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85). Thompson, J. P., Harwood, Lawrence and Miller, JJ., concur.